             Case 1:21-cr-00182-EGS Document 10 Filed 07/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       )       CRIMINAL NO. 21-CR-182-EGS
                                               )
                 v.                            )       VIOLATIONS: 18 U.S.C. § 371
                                               )       (Conspiracy to Commit Wire Fraud)
STACY M. CABRERA,                              )
                                               )
                        Defendant.             )
                                               )

                      STATUS REPORT AND MOTION TO CONTINUE

        The United States of America, by and through its undersigned counsel, and Stacy M.

Cabrera (“Defendant”), through her counsel, submit this status report and motion to continue to

provide the Court with an update on the current state of this matter.

        1.       On April 21, 2021, defendant pleaded guilty to a one-count Criminal Information

charging her with conspiracy in violation of 18 U.S.C. § 371.

        2.       At the plea hearing, the parties indicated that Defendant was cooperating with the

Government’s investigation and asked the Court to set the matter for a status hearing on July 22,

2021.

        3.       Defendant’s cooperation is continuing, and the parties do not believe it is necessary

to conduct the status hearing set for July 22nd. The parties respectfully ask the Court to continue

this matter for approximately 90 days, to on or about October 20, 2021.



                                               Respectfully submitted,

                                               JOSEPH BEEMSTERBOER
                                               Acting Chief, Fraud Section
                                               Criminal Division
                                               United States Department of Justice
         Case 1:21-cr-00182-EGS Document 10 Filed 07/21/21 Page 2 of 2




                                     By:           /s/Michael P. McCarthy
                                            Michael P. McCarthy, D.C. Bar #1020231
                                            Babasijibomi Moore
                                            Trial Attorney, Fraud Section
                                            Criminal Division
                                            United States Department of Justice
                                            1400 New York Avenue, N.W.
                                            Bond Building, Fourth Floor
                                            Washington, D.C. 20530
                                            (202) 305-3995 (McCarthy)
                                            Michael.McCarthy2@usdoj.gov
                                            (202) 834-2793 (Moore)
                                            Babasijibomi.Moore2@usdoj.gov


                                   CERTIFICATE OF SERVICE

      I certify that a copy of this Joint Status Report and Motion to Continue was served via
ECF upon counsel for defendant on July 21, 2021.


                                                   /s/Michael P. McCarthy
                                            Michael P. McCarthy
                                            Trial Attorney, Fraud Section
                                            Criminal Division
                                            United States Department of Justice




                                               2
